The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 20, 2015

                                       No. 04-14-00619-CR

                                       Rudy MARTINEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 4957
                         Honorable Stephen B. Ables, Judge Presiding

                                          ORDER
        Because appellant’s brief was not timely filed, this appeal was abated to the trial court for
an abandonment hearing to address the following questions: (1) does appellant desire to
prosecute his appeal; (2) is appellant indigent; and (3) has appointed or retained counsel
abandoned the appeal. See TEX. R. APP. P. 38.8(b)(2). The trial court conducted a hearing on
December 16, 2014; however, after the date of that hearing, appellant and/or his family retained
attorney Dayna Jones to pursue the appeal. In its findings of fact and conclusions of law, the
trial court determined: (1) appellant desires to prosecute his appeal; (2) retained counsel intends
to pursue the appeal; and (3) the previously appointed appellate counsel did not file a brief
because he changed employment.

       It is therefore ORDERED that this appeal is REINSTATED on the docket of this court.
Appellant’s brief must be filed no later than February 19, 2015.


                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court